Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 1 of 19




                       EXHIBIT          E
     Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 2 of 19

               Charles Filmer, PMQ   (re: Information/Materials Provided to CPUC)

 1         IN THE SUPER]OR COURT OE THE STATE OE CALIFORNIA
 2                    IN AND FOR THE          COUNTY      OF     SACRAMENTO

 3

 4     Coordination Proceeding                  )


 5     Special Title (CRC 3.550)                )


 6                                              )   JCCP 4853
 1     BUTTE EIRE CASES                         )


 8                                              )


 9

10

11

l2       VIDEOTAPED DEPOSITION OF PG&E I S PERSON MOST QUALIEIED
13             (re:     Information/ytaterials                  Provided to   CPUC)

!4                                    CHARLES ETLMER

15                           Sacramento, California
t6                           Tuesday, June 13, 2011
L1

18

79

20     Reported by:
27     ELTZABETH      A. WILLIS-LEWIS, RPR,              CCRR, CLR
22     CSR No. 72755
23     Job No. 26L06818
24

25     PAGES   1      131

                                                                              Page    1

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 3 of 19

                      Charles Filmer, PMQ     (re: Information/Materials Provided to CPUC)

 1            BY MR. CAMPORA:                                                          72    :38:72

 2            O.       Do you yourself        review the fire       incident   data?   72 :38 :12

 3            A.       Can you be more specific?                                       1-2   :38 :21

 4            O.       Sure.     Do you personally         review t.he fire            12 :38 :23

 5     incident        data?                                                           12 :38 :25

 6            A.       So currently        my job dutles include prepari-ng            72:38:.26

 1     the annual report that goes to the                   CPUC   regarding their     12:38:30

 B     fire        incident    data collecti-on        decision that came out in       12:38:35

 9     2074.         Prior to that I was invo1ved in the vegetation                    12:38:38

10     management program from abouL 2001 Lo 2012 where I                              L2 :38 ; 43

11     coll-ected the investigation               reports and aggregated        some   12:38:50

L2     of the data onto spreadsheets for reporting                       purposes.     12:38:56

13                     (Exhi-bi-t   82   9 was marked f or identi-f ication.     )     L2 :39 : L7

t4                     COURT REPORTER:, 829        .                                   12:39:74

15            BY MR. CAMPORA:                                                          L2 :39 : I5

76            O                                                                        12:39:15

L7                                                                                     12 z 39 :22

1B                                                                                     72 2 39 :2'7

19            A        Um-hum.                                                         12:39:31

20            O.                                                                       12 :39 :3L

2T            A.       Yes.                                                            12:39:33

22                                                                                     72 :39 :34

z5                     r did.                                                          12:39:35

24            a)                                                                       12:39:35

25     document.?                                                                      72 :39 :39

                                                                                        Page     41

                                              Veritext Legal Solutions
                                                   866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 4 of 19

                   Charles Filmer, PMQ      (re: Information/Materials Provided to CPUC)

 1         A                ITII                                                                    72 :39       :39

 2                                                                                                  1   ) . .1o,. A1

 3         O.       Okay.                                                                           12    z   39:52

 4     this document?                                                                               t2 :39 :54

 5          A                                                                                       12:39:55

 6                                                                                                  12 : 40 :01

 1                  MS. GOUGH: For the record, this document                                  at.   L2|40:.06

 B     PG&E JCCP 136135            has a stamp on it,              "   At to rney-c   l-   ient     72:40:09
 o     privileged,       " and we are not claimi-ng                    a   tto rney-c f ient        72:40:, 14

10     privileged        as to this document.                                                       \2:40 I1
11         BY MR. CAMPORA:                                                                          L2z40:.\9

t2         O        As part of this document in this analysis did                                   1-2:40       z1-9


13     you try to determine which of the fires                               had been               72:,40:23

74     avoidable?                                                                                   72 : 40 :21

15                  MS   . GOUGH:      Vag:ue   .        Overbroad                                  72:.4023]-

16         BY MR. CAMPORA:                                                                          t2    : 40   :32

7l         O.       Do you understand               my    question, si-r?                           12|40:.32

1B         A.       Yeah. I am just -- it's                      been       a J,ong time since      12:40:34

79     I tve Iooked at thls.            Please           restate the question.                      72:.40 :37

20         O.       Sure.      In doing this review, summary and                                    72:40:        40

27     analysis dj-d you attempt to determine what percentage of                                    72:40:.43

22     the fires     that were a result                  of tree-fine           contact had         1-2   :,40 :46

23    been avoidable?                                                                               72|40|5L

24         A.       I think the answer 15                  nO.                                      72 :, 40 :,54

25         O.       Okay. To your knowJ-edge dld anybody at                                 PG&E    12:,40:,56

                                                                                                    Page         42

                                            Veritext Le gal Solutions
                                                         866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 5 of 19

                        Charles Filmer, PMQ     (re: lnformation/Materials Provided to CPUC)

 1       between 2007 and 2072 review the fire                   incident   reports      12 :41:.00

 2       to determine what percentage, i-f any, of any of those                          72:41:,45

 3       fires        had been avoidable?                                                l2:41:49
 4                       MS. GOUGH: Assumes fact.s.             Lacks foundation.        72 : 47 :77

 Jtr                     THE DEPONENT: I -- I don't             know what the            72:,   4l:74
 6       answer to that is.                                                              72:4I:76
 1                       (Exhibit     830 was marked for identification.)                12 : 41 :30

 B               BY MR. CAMPORA:                                                         1).41.?'

 9               O                                                                       12t4lz32

10                                                                                       12 : 41:34

11                                                                                       L2:41:35

12            A.         Yes.                                                            12 :47:.41

13               O.      Okay. Showing you what. we have marked              as          72 : 47,.41

74       Exhibit        830, that's       an e-mail- dated January 2tsL, 2017,           72:.47:,57

15       from you to Barbara Clement, Daran Santi and Steven                             12:.47:.59

76       Tankersley.            Correct   ?                                              72 :,42:04

71               A       Vac                                                             72 : 42:05

18               O      With a copy to Peter Dominguez, correct?                         t2 z 42:09

19            A          That's right,        um-hum.                                    72 : 42 :13

20            O          This is a true and correct copy of an e-mail-                   14.    Aa.1        A




27       you wrote?                                                                      14.^4.1-
                                                                                         tz - az.      I I



22            A.         Yes                                                             72 : 42 :78

23                      MR. CAMPORA: And it             says, "Attorney-client           72 : 42 :18

24       privi lege . "         And, Ms. Gough, you are waivinq the                      72 : 42 :79

25       privilege        as to this document?                                           72:,42:2t

                                                                                          Page         43

                                                Veritext Le gal Solutions
                                                     866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 6 of 19

                     Charles Filmer, PMQ   (re: Information/Materials Provided to CPUC)

 1                    MS. GOUGH: No. We are not claiming              a               l2:42:,23

 2      privilege      as to the documents that have been produced                    1a.Aa.at
                                                                                      lZ.1Z.ZJ


 3      for the deposition today that say "attorney-client                            1a.Aa.a1
                                                                                      LZ  . AZ. Z            I



 4      privilege."        So there is other documents that also say                  1-2   :,   42:,30

 5      "for attorneys'            eyes" and we have reviewed those and         we    72 : 42:32

 6      are not claiming a privilege             as to them, including        this    72 : 42:35

 1      document.                                                                     72 : 42 :39

 B                    MR. CAMPORA: Okay.                                              72    z    42:39

 9           BY MR. CAMPORA:                                                          72l. 42 :, 40

10           O.       A11 right.       So thls   one says, "Attached below            72242:,40

11      is a summary and analysis of VM fire              incidents       that have   12    z    42:43

1-2     occurred over the last four years. "              That's what you             72: 42:, 41

13      wro te   ?                                                                    72 :42 :,5O

74           A.       Right.   .                                                      12 : 42 :50

15           O.       It says, "A few key polnts."           BuIIet point             1-2   z    42:,57

1,6     number 1, "VM fire           incidents   ranqe from 50 to 100 per             72:42:54

L1      year.    "   Did I read that correct?                                         72 : 42:59

18           A        That's correct.                                                 72    :43:0I
19           O        Okay. In what area was that limited             to?             L2 : 43:02

20           A        That would be system-wide.                                      L2 z 43:05

27           O        Okay.                                                           1-2:43:06

22                                                                                    1-2 :      43 :10

23           I                                                                        12:43:14

24                                                                                    'J,2 :     43   :,   1-9


25      incident      reports on.                                                     1a.A2.a)
                                                                                      LZ  . AJ. ZJ


                                                                                       Page           44

                                           Veritext Legal Solutions
                                                 866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 7 of 19

                   Charles Filmer, PMQ    (re: Information/Materials Provided to CPUC)

 1            O                                                                    1).A1,.)?.

 2                                                                                 L2 : 43:25

 3                                                                                 72: 43 229

 4            A.    Yeah, that sounds right.                                       72 : 43:.33

 5            O.    Okay. That there were only 50 to 100 incidents                 12:43:38

 6                                                                                 72 -. 43 -. 47

 1            l
                                                                                   72:43:44

 B                                                                                 72:. 43:.50

 9     had.                                                                        72 : 43 :55

10            O.    Okay. We11, it doesn't say "fire             incj-dent.        12 : 43:.51

11     investiqations.       "   That's why T am asking.                           72 : 43 :,59

72            A.    Yeah.                                                          12:44|07

13                                                                                 1-2:44:02

74     100 per year.     "                                                         72:44:.06

15                                                                                 72 z 44:71

76                                                                                 72:44;L4

71            A
                                                                                   L2:44:,L9

1B                                                                                 L2:44 223

l9                                                                                 12:44:.29

20                                                                                 72:44:.3'7

2l            O.   Okay. So just -- so it doesn't say                              L2:44:,38

22     "investigation        reports. "    That's why I am asking.                 1"2   :44:. 43

23            A.   No, I understand.                                               t2:44     z   44

24            O.    So what you are saying is this shoul-d say that                \2244245

25     we have 50 to 100 incldent           reports per year related to            72:44:.49

                                                                                    Page     45

                                          Veritext Legal Solutions
                                               866 299-s127
     Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 8 of 19

                   Charles Filmer, PMQ   (re: Information/Materials Provided to CPUC)

 1     trees   ?                                                                  72    :44:54

 2                  MS. GOUGH: Argumentative as to "should say."                  1a.AA.t/
                                                                                  rL - 11        - J1



 3         BY MR. CAMPORA:                                                        1-2 :   44 :56

 4         O.       Do you know how many fires         they actually    had       72:44:56

 5     syst.em-wide   ?                                                           12:44:59

 6                  MS. GOUGH: Vague.                                             12 :, 45 :00

 1         BY MR. CAMPORA:                                                        L2 :, 45 :0L

 B         O.       Per year?                                                     L2:45:.Al

 9                  MS. GOUGH: Vague.                                             12 :. 45:02

10                  THE DEPONENT: I am not sure I understand who                  L2: 45          O3


11     "they" is.                                                                 L2:,45;44

12         BY MR. CAMPORA:                                                        12:45l.05

13         O                                                                      12:45:05

74                                                                                72:45:.LI

15                  MS.   GOUGH:   Vague.                                         12:.45zL5

L6                  THE DEPONENT:     I can't answer that.          I can         12 :, 45 :, 16

L1                                                                                12 : 45 :19

18                                                                                t2245222

19                  Okay.                                                         L2 :, 45 :22

20         A                                                                      t2:45:.23

27         O.                                                                     12 2 45 225

22                                                                                L2 : 45 :,28

23         L                                                                      1a
                                                                                  LZ    .. AJ.
                                                                                           A F . )1
                                                                                                 JL



24     that range.                                                                14./tr.44
                                                                                  rL-1J-)a



25         O.       A11 right.     Then it says, "During the fire                 14.    / tr.
                                                                                  rL-1J--)-)      ?tr



                                                                                   Page          46

                                         Veritext Legal Solutions
                                              866 299-5127
    Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 9 of 19
!



                          Afforney   - Client Privileged
                              Pacific Gas and Electric




                           Summary and Analysis
                                         of
                      Vegetation-related Fire Incidents
                                        on
                          PG&E Electric Powerlines

                                  2047-2012




                                  Prepared by
                                 Charles Filmer




                               7 February 2Al3


                                                                 Exhibit No. gzs
                                       I of 1l                       C. Filmer
                                                                      6lt3l17
                                                                   Etiabeth   Wrllit{ils
                                                                 CCRR.RPR,CSRNo l21s5



                                                                     PG&E_JCCP 136135
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 10 of 19




                                           Attorney        - Client Privileged
                                                  Pacific Gas and Electric
    Rccortls for vcgctation-relatcd l-rre incidents associated with PG&E's overlread clectric porverlirres
    that occurred during 2007-2012 ure surrrrnarized and analyzeil bt'lorv. A lire inciderrt is rvhere
    ignition of ground vegctation or structures occurs. Conclusions ale bascd on lirnited irrforrnation and
    should bc considered prclirn inary.

    A. Ignitions   lt)' <'atrse uncl t.t'pe   ofline inwlved

    Ignition cBuses are defined as follorvs:




   Ovcr li-soro of regetation-relatcd fire incidents inrolve high-voltage distribution (Table l): Less than
   2olo ol'thcse ignitions u'ere relatcd to lrccs growing closc to the powcrlines, whcreas alnrosl {)7o rrere
   relaled to tree tailures (brarrclr, trurnk, and root failures)

                                                                                               -l^here
   Ahout    896 of all ignitiorrs ar-e lrirrlan carrsccl 3"i Partyor VM Contrirctor.  rverc rro records ol
   ignitiorrs rclatcd to conrpiiance rr ith Puirlic Rcsourccs Codc -1291 (Vcgctation Corrtrol)

   Crorvth-related ignitions on high-voltage distribution and lransinission are rare; llone occured in
   l0l0 or 201 I . The growth-related ignitiorrs on lorv-r'oltage distribution involvcd trees gro$'r'l closc to
   tlre line; how'ever, tlrese would not ltavc been considered rcgulatory conrpliancc violatiorrs, because
   strain or abrasion was not rcptlrted. Marry rverc related to open-rvire secondary.

                       Tahle I. Igilitionsttrr cabse and                 of line inVolved ('1007-201
                                                                                                                     'T'r.tlr
        Cause            Dow        Phon              Lo-voltage                 lli-voltagc             Trans-
                           n          c             I)istribution* *             I)istribution           mlsslon        I

   Grorvth-relaled                                        )1                           (r                  l'         21)
   3d Party                           I                    I                          :l                              23
   VM Contrrctor                                           I                           6                    2           9
   Bark Sheddine                                                                       I                                I

   Palnr Frond                                                                         I                                I

   Branch Failure                     I                    l_1                       t39                    I         154
   Trunk Failure           I                               tt                        t3-i                  :          t46
   Root Failurc                                                                       36                    ")
                                                                                                                      llt
   0ther                                                   I                          6                                 7
           'otll           I          'l
                                                          "16                        3sl                   8         408
                        'Flolver stalk of centrrrv plant (2008). "'* lncludes serr,ice drops




                                                                 2ofll



                                                                                                                   PG&E*JCCP 136136
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 11 of 19




                                                  Attorney                  - Client Privileged
                                                              Pacific Gas and Electric
   Virtually all of the high-voltage distribution ignitions also involved an outage. rvhcrcas ubout one-
   qualterof the lorv-voltaue distribution ignitions did not result irr an outage record. However. livc ol'
   the six grow,tlt-relate'd ignitions on high-roltage distribution did rrot cause an oulagr: (Tablc- 2):


                 Table 2. Growth-related ignitions on high-yoltege distribution {2007*2012)
               Div             Circuit                    Date               Area        ILIS Log #                1'ree        Fire Sizc
                 SI        Perrryrr I 103             05t21t01               SRA         07-00.1t2-t    I   Century Plant     < 0 0I acres
               NV          Corning I 102              06/t2/0'l              I-RA        No Record          Darepalnr I           S0. lacrcs
               NV          Cornirrg ll02              06/r2l0ti              SRA         No Rc.c'ortl       Gray pinc         7.7113    ucrqi
               NV          Orland U      ll0l         07106/0ri              SRN         No Recorcl         Valley Oak              1.4 acres
               DA          Ilicks   ll   16           091t8,109              LRA         No Record          Datc Pllrrr       !   0.01 acles
               NC          Philo I 102                l0i0l1       I2        SRA         No Rc'cord         Calilbrnia Bay         250 acres


   B. lgtririotr.t lty respon:;ihilit.v urea uttcl                 t.t1te   of'line inwtlved

   About 80% of thc higlr-voltage distributiorr ignitions were in SRA. but only about 40plo of the. lorv-
   voltagc isnrtions were in SRA (Table 3).

               Table 3.                                              area and      of line involved f2007*2012t
         Arca         Down      Phone             Lovoltage Disnihution H i-voltage Distribution Trans-rnission Total
                      Guy           Line
         LRA                         I                             21                              69                         ?                  99
         SRA           I                                           l9                              l8l                        6                 109
         Totel         l*            1                             {6                              l-s t                      8                 408


   C. Fire si;e o.l ignition

   lgnitions usually resultetl in very snrall lires (Table 4). Over 60% ol'ignitions resulted in llres less
   than or equal to one-tenth ol'an acre. Srgniticant darnage to structures is rare.

                           Table     4.fire        $iee       of              by             of line involved (2007*I{ll!}
            Fire Size                    Down        Phone                  Lr>volta-r4c                     lli-voltagc            Trans-            Total
                                         Guy          Linc                  Distrihution                    Distributit'rrr         rnissiorr
        5 0.01 acrcs                                      I                        2i                            l3-1
                                                                                                                                        a
                                                                                                                                        -)             t62
   > 0.01 to 5 0.1 acres                                  I                        I                             til                    1               92
    > 0.1 to S 1.0 acres                                                           I___l_-                       75                                     85
    > 1.0 to 5 l0 acres                                                                                          4,9                                    :T
    > l0 to < 100 acres                                                                                           9                                      .9
   > 100 to 5 1000 acres                                                                                          3                                      4
        7        acres                                                                                             I                                     I
                                                       ,)
             Total                            I                                    46                           35r                    ti              408




                                                                               I   of   ll



                                                                                                                                                PG&E_JCCP 136137
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 12 of 19




                                        Attorney      - Client Privileged
                                            Pacific Gas and Electric
    Figurc I presents the nurrrberof ignitionseach yearduring 2007-2012 categorized by rhe resuhing
    tire size. Thcre u'ere 40tt ignitions liont all causes durirrg this six-year period, and the arrnualrange
    rvas 5G*8(r.


                        Figure    l. \rll ignitions   cirtegorized b1 resulting fire size
     100

                                                                    I   > 10    a(re'

        90                                                          lrl > 1.0   to s 10 ,cres

                                                                    r > 0.1 to s 1 .0 a(re5
         80
                                                                    e   >   0.01 to s 0.1 acres

                                                                        s 0.01 acres
        70



        60


     t
    $o
    g
    t

        40



        30




        20



        10



         0
               ;{N t7         2 L)(.1   8      20,9             )01 0                   201   1   2012




                                                        4ofll



                                                                                                         PG&E_JCCP 136138
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 13 of 19




                                                    Attorney           -    CIient Privileged
                                                               Pacific Gas and Electric
   Thcrr.' rverr. 69 ignitions that resultcd in lires tlral burned rnore than one acrc (Table 5). ard {8 ot'
   these resultcd fronr lree lhilures onto high-voltage distribution during May-Octoher. About 85%                                        ol
   fires that burncd nrore tlran one acre occurrcd in SRA.

           Tabte 5. Ignitions that resulted in fires that buroed more thfln one acrc f"2007*201.1)
                           Circuit                    Area            Causc                   Tree        dAcres   Line*         Date
      NV     Coming ll02                              SRA        Gro*th-rr.latcd     Cray Pine            7,781     PRI     06,   l,olt
      LP     Zaca I   I   0l                          SRA            Othcri'         Crxsr Live Ork        7t0      PRI     1   0. 2 1/07

      DI     Clar.torr    l2ll                        SRA         llrarrch Frilure   Gray Pine             175      PRI     08.124'10
                                                                              ql     Vitlk'y Oak                                   I8rl2
      NC     llighlands         I 103                 SRA           Other^                                 100     SEC      10,
      NC     Philo I l0l                              SRA        Glorrlh-rclatctl    Calilbrnia &ry        250      PRI     l0:01,'12
      so     Rirruon      ll0l                        SRA         Trunli Failurc     Tan Oak                75      PRI     05r l5l01t
      SI     El Dorado Ptl 2l0l                       SRA         Trunk Failure      Ponderosa Pine         67      PRI     05.1t 5/0lt

      sl     Narrot'si     2l0l                       SRA         Trunk Failure      Live Oak               30      PRI     05i 3 l,'08
      sl     Dianrond Springs I 105                   SRA          Root l:ailurc     (iray Pirrc            2-1     PRI     08r   I   6'l ?
      NV     Wyandotte I          107                 SRA         Branch Failure     Gray Pinr              22      PRI     07,25i41
      SI     I)ianrond Springs I             105      SRA          Rcxrt Failure     Cray Pine              20      PRI     08i04,07
      NB     Calistogall0l                            SRA          Root Failure      Vallcy Oak             20      PRI     06,18i      l2
      ST     Pine Crovc I l0l                         SRA         Blunch F:rilurc    Blauk Oak              t4      PRI     07r09r09
      NB     Pueblo 2 I 02                            LRA         Branch Faiiure     Valley Ouk             l-1     PRI     06:05r07
      NV     Caribou-Ttble Mt.               2-10     SRA        VM Contractor       Sugar Prrte            il     T-line   08il7rl       I

      SO     Fort l{tss        ll2l                   SRA          Root Failtrre     Bishop Pine            l0      PRI     04.01109
      NB     Bahia I      102                         LRA         Branch Failure     Blue Gurn              t0      PRI     07.    l5rl0
      ST     Pine Crovc I 102                         SRA         Brench Failure     Black Ouk              9       PRI     09,l0ll
      NV     Parltlise I 10,1                         SRA          Root Failure      Gray Pine              6       PRI     05i 2"1i07
      NC     Fruitlund      I I 4l                    SRA         Trunk Failure      Coast Redtocxl         6       PRI     08,2 l,'l    l
      cc     Los Ositos 2103                          SRA         Trunk Failurc      Coast Livc C)ak        5       PRI     09 29ttO
      ST     Calnv'eras Cement                        SRA        Branch Failurc      Valley Oak             5       PRI     0ni0lrl       I

      NV     Stilhratcr I l0l                         LITA         Root l:ailurc     Gray I'inc             5       PRI     06,   l&12
      NB     Calistoga      I   l0l                   SRA            3"    Party     Pirre                  5       PRI     06.27       l:
      so     Santa Rosa I         l0l                 I.-ITA     Crorrlh-reiatcd     Maplc                 4.0     s[('     06r05i07
      NB     Basalt I 106                             LRA         lJlanch ['ailurc   Eucallltus            4.0      PRI     0-5r22;0{l

      so     Fort Rtxs I        12 I                  SRA           0ther**nt        Cmst Redsood          40       PRI     06,   l7i0ll
      NC     Redhud I  l0l                            SRA         Ilranch l-ailure   Valley Oak            40       PRI     I   0:03/0S
      sl     Apple llill ll02                         SRA         Trunk Fti l ure    Pondr'r'trsa Pinc     1"8      PRI     l2:0lrl       I

      NB     Crlistoga l l0l                          SRA        Branch Failurc      Douglus Fir           38       PRI     05i 23/ I 2
      SI     Applc Hill 1102                          SRA         Truuk Failure      Pondrltxa Pine        3.t      PRI     I 2./01,'l I

      SO     Fitch tvlounrain           ll   l3       SRA         Trunk Failure      Tan Oak               1.0      PRI     061 13,'0e

      so     Sononra l l04                            SRA         Trurtk Failure     Lile    Oak           :i.0     PRI     07,09'09
      FR     Wahtoke I108                             LRA         Trurtk Failure     Italiun Stone Pine    1.0     SEC      08i29.'12
      SO     FitchMountain              lll3          SRA         Trunk Failurc      Live Oak              j.0      PRI     0'1t22t07
      NB     Silrrerado     I   10.1                  SRA        llrlnch [ailure     Livc Oak              -1.0     PRI     oli t0/07
      so     Fulton I I 02                            SRA         Trunk Failure      Live Oak              2.s      PRI     01.'2!07
      NV     Stillrvnter Station I           l0l      SRA         Trunk Firilure     Black Oak             2.5      PRI     t0,26t47



                                                                             5ofll



                                                                                                                                   PG&E_JCCP 136139
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 14 of 19




                                              Afforney             - Client Privileged
                                                         Pacific Gas and Electric
           Philo Jct-Elk 60                     SRA         Brarrch Failure      Black Oak            1.5   T-lire   08.    l4 l2
      cc   Gabilan I    l0l                     SRA         Bronclr Fuilurc      Sycarnore            2.4    PRI     08:07, 1 2
      so   Sononra I lOi                        SRA         Trunk Failure        Black OaL            2.3    PRI     I l,19/09
      YO   Woodrrard I108                       SRA          Ront Failurc        Gmy Pinr'            2,0    PRI     05,'0009
      NV   Panoranta I 102                      LRA         Trunk Failure        Vallcy Oak           2.0    PRI     07, 13,'09
      NC   Layonvillc t l0?                     SR.A        Trunk Failurc        l\'ludrorrc          2.0    PRI     07i29t49
      tP   Morro llay ll0l                      SRA         Brurtch Failurc      lJluc (iurn          2.0    PRI     08 28i09
      NC   l'loopa I   l0l                      SIiA        Trunk failurc        Live Oak             2.0    PRI     09i05. I I
      YO   Curtis l7()4                         SRA         Trunh Failure        Pondr'rosa Pine      20     PRI     l2:01         II
      NB   Konocti I 102                        SRA          Rcxrt Failurc       Knobconc Pine        2.0    PRI     05,01.l2
      NB   San Rafar'l I        ltll            SRA        Grorrth-rclatcd       OaI                  2.0   SEC      05r2 l/08
      so   Iort Rcss I l2i                      SRA         Trunh Failurc        Black Oak            2.0    PRI     07i I 008
      NB   Bolinas I    l0l                     SRA        Blanch Failure        IJluc 6urn           2.0    PRI     07,14108
      so   Rincon I     l0l                     SRA         Trunk Failurc        Dorrglas Fir         2.0    PRI     09 0l/08
      so   FitclrMountainlll3                   slt,,\      Trunk Failrrre       Black Oak            2.0    PRI     08. ?9/09
      NV   Coming I l0l                         SR.\       Br anch Failurc'      Gray Pinc            2.0    PRI     06r I lr      l0
      NC   Konoctr I    102                     SRA              3'd Part1,      Pinc                 2.0    PRI     I   0 28/07
      CC   Canrp Evers 2105                     SRA          Root Failurr'       Acacia               1.8    PRI     05,!?08
      YO   Curtis 1704                          SRA        Br anch Failrrrc      Black Oak            l.E    PRI     08.30 r0
      SI   Grass   Vallel' I 103                SRA        Blanch Failure        Gray Pine            r.E   SEC      06,?7,        l0
      NB   Silvcrado    2   I   0l              SRA        Branch Failure        Livc Oak             1.7    PRI     05r I 5/08
      SO   IVlouteRiollll                       SRA         Trurrk Failure       Bay                  1.7    PRI     07t0(tto1
      so   Cotatr I l0J                         SRA              3'o Part.t-     Ilirrc               1.7    PRI     08,,?8/07
      NB   North Torvcr I l0-l                  LRA        Brrnch Failurc        Eucalyptus           1.7    PRI     0'1tA3r0<)
      NC   Cicyscrvillc I l()l                 SRA         lJranch Failurc       Blrrc Oak            1.7   PRI      08/ I 9i      l0
      PE   llalf \,lrxrrr Bay        I l0-1    SRA         Branch Failurc        Montercl Cypress     t.5   PRI      08r |    7rl0
      NV   Orland   u   ll0l                   SRA         Grolth-rtlatt'd       Val['y Oak           1.4   PRI      07,0(r'08
      YO   Illariposa 2103                     SRA         Branch Failurc        Gray Pinr:           t.3   PRI      06 19/09
      so   Fort Russ I      l2l                SRA          Tr   unk Failrrrc    Ctxrst   Liv'i OaL   ll    PRI      07r0107
     CC    Grcun Vallcy         210,1          LRA         Br arrsh    Failurc   BIu!'Gurrt           r.3   PRI      I   1..0-s/   l2
      so   Fort Rcrss I     l2l                SRA          Rtxrt Failure        Montercy Pine        t.l   PRI      I0i05107
                              tage                                 distribuliorg zmd T-line = transmission.
           i^  Santa Ana winds blew branch onto powolines.
           "'   Brarlch fell on service drop, whidr got pinned to top ofshed.
           rrt'Conductor blcw ten tbet to sidc on long canyon span and becanre hung up in lhe top ofa hcalthy
           Redwood causing sparks and a bnrstr [re.




                                                                        6ofll



                                                                                                                            PG&E_JCCP 136140
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 15 of 19




                                         Afforney                - Client Privileged
                                                      Pacific Gas and Electric

       D. Iguiliaus   h), time oJ'yeor



       rrrtually all of the 6t) tires that burncd rrrcre lhan oneacre occtrrred drrring tlre srr-rnonlh perrotJ       of
                                 -Ihr're
       May--Octohcr (Fig. 2).              \,l'erc 40tt igrritions tiorn all causes dulirrg 2007- 2012.

       Tluec t,eather cvenls accounted tbr 56 ignirions during thc last si.r years:
            I   .
               Thirty igrritions occurred during thc unusually dry, rvintly s,cek of May l4 to May 2?, 2008.
               Seven of these ignitions resulted in l'ires greater rhan one acre burnecl.
           2. Tueh,e ignitions occurred on April l-1, 2009, including tu'o on tansrnission. This u'as a rery
               windy day in thc northern half of the service territory. None of thcse ignitions resulted irr
               lires grcater than onc acre burned.
           -1. Founeen ignitions occLrrretl on Deccnrber 1,20 I l, and thrcc of thcse ignitions resulted in
               fircs bctwccn two and lour acrcs. Extrenlcly strorlg. dry wirrds swcpl acloss California during
               Novcmhcr 30 to Dccclnber I , 201 I . u cll aftr-r thc firc seasotl.


   t                               Figure    I       lpnitions   durin_e     :00i-1012 b1'nronth
   I
                80
   I

   I
                70                                                               a
                                                                        a                  a
                60                                          t

                50
          t
          o
         Eao
          -EC
          I
                30
                                                 {r

                20
                                                                                                               *

                10    o
                             I
                                     *                                                                    s
                0
                     ,AN FEB       MAR        APR         MAY          IUN              AU6 SEP OCI NOV       DEC
                                                                                'U[
                                                 r     All ignitiont        --l-FireS   > 1 a(re




                                                                       Tofll



                                                                                                                    PG&E_JCGP 136141
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 16 of 19




                                    Attorney              - Client Privileged
                                               Pacific Gas and Electric
   E. Fuilttt'e pt'q/ile ol tt'pit'ul tee thut   <'ou.ge.s   ignitiort

   No ignitions during the May-October fire season werc caused lionr bark shedding or derached pahtr
   lionds. whcreas about 470 of orrtages on high-r,oltagc distribution during this period u,crc Aorn thesc
   lwo carrses.

   I.ree failurcs on high-voltage distribution that cause ignitions durirrg Nlay--October tcnd to lnvolvc
   larger trce palls as conrpared to trec failurcs that causc oulagcs:
       > A ttighcr pc.rcent{.lge ot'iurrrtrorrs arl"'caused by rrunk tirilures (Ftgure 3).
       } Tlte a\erase diarneter of'branch lailures that causc ignitiorrs is about 70ozo greater ( l-able 6).
       - I'rce lbilures that cause rgrtitions are twice as likely to be associaterl rvith wrre on ground as
          cornparcd to trcc farlurcs that causc outagcs, rvhich suggcsts hcavicr trcc parts (Tablc 7).

      Figtrle 3. Trcc lailrrre pro{ile orr ltish-voltage distribution during ljre season (2007-20.l2)



                  Tree lhilures causing outages                              Trce failures causing igrritiorrs
                         (5,0 l7 outages)                                               (2 l6 igritions)

             * BranchFail      rTrunk[ail        RootsFail                 t BranchFail r TrunkFail          RootsFJil




                          t{          ,r,l I




                  I   able 6. Branch failures on high-voltage distribution during May October
                                                             2007-a012
                                                                  Diamctcr at brcak       Nuntber of incidcnts
                   Branch failures causing outages                 7.0 inchcs (avg,)         2,(r77 outagcs
                   Branch failu    ct         itions              I 1.9 urchcs (avg.)           Il5   ignitrons




                Table 7. High-voltage distribution with rvire on gmund during May-October
                                                                20t2
                                                         Nurnber ol'\\'OCs      Nunrbcr ofl incidents       ctwoc
               Tree firilures cousing outages'                    .11.1                 7 5't                 43!/o
               Tree failures causi      nitions      |             "13                     5l                 840,i,
                                                         ,OU'tAGE DB




                                                               8ofll



                                                                                                                         PG&E*JCCP 136142
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 17 of 19




                                              Attorney * Client Privileged
                                                    Pacific Gas antl Electric


    F. Ignitiotts lt)'   11r',t,o,,

   Divisions with re lativcly lrigh percerrtages of trec tbilures on high-voltage distribution during May-
   October rcsulting in ignitions includcd NV, Sl, NB, NC. LP, ST, and YO (Tahlc 8)" Norrh Coast
   Rcgion had ahout 4A o/o of all ignitions, and thc tiequency of ignitions pcr line nrile in the Norrh
   Coast Rcgion was thrcc times the systenl-wide avcrage. Relatir,ely fcrv ignitions occurred in thc Bay
   Area (other than Nonh Bay) or the San Joaquin Valley Region.

   Systernwide, ahrrost 5o;ool'thcse tree failures resultecl in ignitions, and alnrost 20ozool'these ignrtlorrs
   rcsultcd in fircs grcaler than onc acrc. Thcrctbrc, llictc rs approximately a l70 probability tlut a trcc
   tirilure onto high-voltage drstribution during May. Oclobcr wrll result in a tjrc grealer than onc acre.
   The probabilrty is highest rrr tlre tlrree Norrh Ba1'counties: ahnost .]ozo.

                          Table 8. Ignitions from tree failures on hlgh-voltage distribution
                                                during l\lay-{)ctobcr                       7-201
      Division / [Regionl          Total #       Total #     # fires      I\'lilcs of Ot{           Outages    lgnitions     9a Ouagcs
                                  Outages'      Ignilionsr    > I.0      I ligh-voltage               p€r         per        resulting in
                                                              acre        Distribution               mile'      mile'          lgnitions
                                                                                                    (x 1000)   (x 1000)
         NC. lcss SO                   7t2         42          5                 ?.531                 95         5.6           5.9.6
            NB+SO                      776         52          2t                I,1 19             --03--        63          -6Jx-
    JNorth Coart Regionl              r,4tt        94                        I   5,680                 95        6.0            6.3.
              DI                       l]5          3                            2,164                 55        t.2            2.?e/o
              EB                       12           0                            t.794       *-                  0.0          0.0%
                                                                                                                           *^"n%
              MI                                                                 1)t(                            0.5
              SF                        t4                                           62"1              ,1        0.0            o.oot
              PE                       204          5           I                2                     90         )7            f   .-i0 i,
              DA                       213          6                            t.86r,i              lt4        l.l            2.80,,o
              SJ                       74           I                        .1.188                   l0         0.4
     [Buy   Arcr    lesr NBI           75S         I6                        t   -1.7-12               55         t.2           2.lrh
              cc                       981         26
                                                             -- 3*               7.1   7i             r37        1.6            2.'loA
              LP                       t3l          R          i             6,3"56                    2l         1.3           (r. I -o{

   lCentral Coast Regionl             I,l l2                                     3.5-1r                t2        2.5            3.lo6,




                                                                                                                                                  I
                                                   3.1                      t

              NV                                   32          6
                                                                        **m3oi.*                       33
              SI                      Toi          17"         4                                       41        3r{           7.{'lt *
                                                                                                                           **IJ%
              SA                       134          5                        6.101                     21        0.8
                                      1.039        74                       t9. I 56                  36         2.5 I         7.ln/.
              ST                                   I                         8 719                     l9         1.0           5.3j/"
                                                   n                       i4,r0r I 14                           08
              YO
              FR
              T(E
                                 -m-   r99

                                       l6
                                                               J
                                                                           13.90 r
                                                                       .--1,,[i6     I 18
                                                                                   --T_-5-                       0.5
                                                                                                                 0.t
                                                                                                                                5.5orl,
                                                                                                                                ?-rtA
                                                                                                                           -- rnf             -


    lSau Joaquin Valleyl              6s3          28                       {{"s97                     l5        0.6           4,30/,


             Total                    5,047       246         4E       *_-llq!29_                     43         2.1           4.9v/"
                                                                                                  ures).




                                                                    9ofll



                                                                                                                                    PG&E*JCCP 136143
Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 18 of 19




                                        Attorney   - Client Privileged
                                            Pacific Gas and Electric


    G    Tree species ranked hy risk

   Tabls 9 lists trec species rahked by fire risk lbr tree failurcs lhal occurred during May- Octot-^*r on
   high-r,oltage distribut iorr during 2007*201 2 : The percerrtage of outages causecl by tree failures during
   May-.Octoberthatresuhedinliresgrealerthan0.            lacr-esiscalculatedforeachspeciestorankthem
   for rclative firc risk in column 9.

   Cray pine is a high-risk species lbr causing catastrophic tire. Gray pine caused six of the eightcen
   llres Iisted in Table 5 associated rvitlr tree lailurc that burncd nrore tharr five acrcs, lt elorvs in lbotlrill
   rvoodlands and clraparral. and fircs rclatcd to gray pinc arc. conccntraled irr tl:e SRA ponions of Nonh
   Vallcy, Sierra and Yosernite f)ivisiorrs.


   Bishop pine, bluc oal,; livc oak, ponderosa pirre, valley oak. black oak, and blue gurn are inlenncdiate
   irr risk. Derrsity of cach spccics in arcas whcrc fircs cun easily start and propagatc probably accounts
   for thr- rclativc risk.

   Above-avu-rage percentagcs ol'bluc oak. vallcy oak, and bluc gurn trcc titilurcs occur dulrng May-
                                                                                     IEEII
   high-risk areas. Converscly, pondcrosa pine and bishop pinc fail at belorv-areragc perccntages during
   ll,tay-Octobcr, so targeting thesc two spccies for firc-risk rcdLrcrion work may bc of linrited
   cllcctiveness.

   Coast rcdwood is one of thc scvcral specics causing the nlost outagss durirrg lVlay*Octobcr. Holcvcr,
   thcre are rclatively few ignitions rclated to coasl redwood. Coasl redu'ood occurs in nativc stands in
   relatively nroist. coas(al zones or irr planted lardscapes: it pre'sents a lou'risk tbr catastrophic firc.

   Other species not lisled in Table 9 likely present average to low risk t'or catastrophic lire.

   I   l. Further   stuct-t'   nealed

   Live oak rvas associaled rvith seven lires greater than one acre in size, wlrich is alnmst as nlany as
   gray pine (Tablc 5). The tcrrrr "live oak" is used tt'r dr:signate two or tlrrcc tliffe'rcnt spr'cics ol
   cvergreen oak in Vegetalion Managenlent's databases: canyon live oak. interior live oak, and
   occasionally coast live oak. lgnitions involving "lile oak" in thr'future should be clarified ro identify
   the correct oak species, so risk-reduction work can be properly targeted.

   Lorv-voltage distribution with open-rvire construction should bc frrrthcr cl'aluated lbr tire risk fronr
   growth-rcluted ignit ions




                                                       l0ofll



                                                                                                           PG&E_JCCP 136144
,   Case 3:14-cr-00175-WHA Document 1008-5 Filed 02/06/19 Page 19 of 19




                                     Attorney           - Client Privileged
                                               Pacific Gas and Electric

                                       Table 9. Tree species ranked by risk -
                                 Outages  & Ignitions cnused by trce failures onto
                            high-voltage distribution durin g lVl ay- October (2007*20 t 2)
                                        I           2        3       4         5              6       1               8             I
                 Tree                 >' ,J
                                               €r,      !u
                                                                   =9)
                                                                   o2
                                                                                   g     *E        # fires        # firer          Risk
                                      6-O                                          5               >0.            >
                                     zv        cofl      F6        d=                    EE               I               1.0     RanI
                                      .O
                                               +t        *t!       :t tt   F       aB
                                                                                   IL    F!r)      acret+          acre

              High-risk
               Cray Pine              3Aoi,               65        2"?    l8r            l3         20               I           0"110
          Iutermediote-risk
              Bishop Pine                                    1
                                      l4o/n         9                6     22                 4      2                0           0.091
               Blue Oak               440.;o     l7          l3     l0     40                 3      2                I           0.050
               Live Oak               3l9o       44       r09       rl     166                ll     tl                           0.o18
            Ponderqa Pine            8%
                                    -nu;         20       6l        t3     94                 7      l                            0.032
             Valley Oak                         290       77        30     397            ?4         t2               5           0.030
              Black Oak              36a/o      r58      226        60     144            38         t3               6           0.029
             BlueCum                  ly:*      237       37        2t     295            20         ,{               J           0.o27
            Averuge-risk
             Douglas Fir              2loh      153       95        (rt{   3r6                t3     6                2           0.0 t9
               Tan Oak               3l%         r8      209       40      267                l3     5                !           0.0r9
            Coast Live Oak            3790      45        t-39     34      7t8                7      4                2           0.018
              Eucalyptus             4Ao/o      l4.l      26        ll     r80                9      3                z           0 017
              Sycamore               6A0ro      52        t0        )      64                 3       I               I           0.016
                Willorv                         2t        l6        l3     70           l.t                         0             0.0t4
                                                                                        T'
                                      540,o                                                           I
           Monterey Cypress          22on       62        l7        2      8l                         I                           0 012
            Monterey Pine            J2oi,      159       tt7      48      294                t2     3                I           0.0t0
               Loll,-risk                                                                                     I

            Califomia Bay            270,o       r5       6l       30      r06                l       I               I           0.009
               Madrone                           t7
             Cottonwood
                                     290.b
                                     5(ro,
                                     110
                                                9l
                                                          6'7
                                                          tt
                                                                   23
                                                                   3l
                                                                           107
                                                                           l4t
                                                                                              6       I
                                                                                                      I             'l
                                                                                                                    ol
                                                                                                                                  0.009
                                                                                                                                  0 007
            Coast Redwood            a4 /o      ).1 I     6c)      23      439                5      1                I           0.005
            Knobcone Pine                        I         4        J      lt                 I      I                I
                Acqcia               2lo,o       3        il        6      20                 I      I                I

              Sugar Pine                         -t        4        3      t0                 I                     0
              Coultcr Pinc                          I      0        ()         I                     I
          Chinquapin, Golden                     0           I      0          I                                    0
             Black Walnut                        t8          I      3      22                 I      I              0
           All olhar                            659      263       Il8      1060      20         0          0
                  All                ,j I'1,   2.677    I.7ll      658     5.047      246       r03        48      0.020
                                    '"Percentage of year-round tree failures        occurred         May October of
                                    2007 -2012. * rlucludes fi res > 0. I acre and fires > 1.0 acre. ** * Percentage of
                                    tree failures that resulted in fires greater than 0. I acre




                                                          llofll



                                                                                                                                PG&E_JCCP 136145
